Citation Nr: 1540506	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (DMII).  

2.  Entitlement to service connection for a prostate disability, to include prostate cancer and/or benign prostatic hypertrophy (BPH).  

3.  Entitlement to service connection for a lymph gland disability.  

4.  Entitlement to service connection for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2013 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The February 2013 rating decision denied service connection for prostate cancer and DMII.  The February 2014 rating decision denied service connection for BPH, lymph gland disability and ED.  

According to VA Form 9s dated February 2014 and June 2014, the Veteran requested to appear for a Board hearing at the local RO; however, April 2015 correspondence from the Veteran's representative indicates that the Veteran requested to withdraw his hearing request.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for a prostate disability, to include prostate cancer and/or BPH; and the issue of service connection for ED, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a current diagnosis of DMII or the existence of that disorder at any time during the pendency of this appeal.  

2.  The competent medical evidence of record does not show a current lymph node disorder or the existence of that disorder at any time during the pendency of this appeal.  


CONCLUSIONS OF LAW

1.  DMII was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2015).

2.  A lymph gland condition was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a pre-adjudication notice letter to the Veteran in May 2011 and December 2012, prior to the initial adjudication of the claims of service connection for diabetes mellitus and prostate cancer in February 2013; and, sent a pre-adjudication notice letter to the Veteran in January 2014 prior to the initial adjudication of the claims of service connection for BPH, lymph glands and ED in February 2014.  These letters collectively notified the claimant and his or her representative of all information, and any medical evidence or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters, in accordance with 38 C.F.R. § 3.159(b)(1), informed the claimant of any information and evidence not of record (1) what is necessary to substantiate the claims; (2) what type of evidence that VA will seek to provide; and (3) and what evidence the claimant is expected to provide. 

Likewise, the letters notified the Veteran of all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records and VA records identified by the Veteran.  The Veteran was afforded an opportunity to give testimony before the Board.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his claims of entitlement to service connection for DMII or a lymph gland disorder.  However, as his service and post-service treatment records fail to suggest a currently diagnosed disability of DMII or a lymph gland disorder, VA's duty to provide an examination has not been triggered.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

The Veteran seeks service connection for DMII and a lymph gland condition.  
The Veteran served in Vietnam during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

For Agent Orange exposed Veteran's, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  While DMII is on the list of diseases for which the presumption applies, the Veteran has not, according to the medical evidence in this case, had a diagnosis of DMII at any time during the period covered by this claim.  Likewise, the evidence does not show a clinically diagnosed lymph gland condition at any time covered by this claim.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Moreover, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

A claim for service connection requires medical evidence showing that the veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

To the extent that the Veteran disputes the conclusion that current disabilities of DMII and/or a lymph gland disorder are not shown, a clinical diagnosis of DMII and a lymph gland disorder requires competent medical evidence in order to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to diagnose DMII or a lymph gland disorder.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1); See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

No competent medical evidence is otherwise of record which supports a finding that the Veteran has the claimed disabilities now or at any time covered by this claim.  

A review of post-service medical records was silent for any diagnoses, complaints or treatment for the claimed conditions.  In his Substantive Appeal received on February 28, 2014, the Veteran stated that a "diabetic condition has shown up in eye tests due to high glucose levels" and that he had been advised to be on a "special diet" to control his high sugar levels with abnormal triglycerides.  He further stated that he had been treated for a prostate condition and abnormal gland conditions and "have given up the right to have children due to exposure to Agent Orange."  The Veteran further stated on the Substantive Appeal received on June 13, 2014, that chemical use during the Vietnam War had "taken my rights way to live a normal life."  

Lay evidence may be competent to establish medical diagnosis, etiology or nexus.  Davidson v. Shinseki, 581 F.3d at 1316 (Fed .Cir.2009).  However, the ability to know whether you have DMII and/or a lymph gland disorder; and, if so, the cause of such disorder(s) falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the appellant is competent to describe his symptoms and their onset, his statements regarding diagnosis are of no probative value because this involves a complex medical question.  Id.  

The Veteran's VA medical records have been reviewed, and there is nothing in these records to show, or even suggest, that the Veteran has clinically diagnosed DMII or a lymph gland condition.  Blood work from 2011 shows a glucose level of 103, and the Veteran has not been treated for any lymph gland/node condition.  

Absent a current disability of DMII and/or a lymph gland disorder at any time during the period covered by this claim, the preponderance of the evidence is against a finding of service connection and the claims of service connection for DMII and a lymph gland disorder must be denied. 


ORDER

Service connection for DMII is denied.  

Service connection for a lymph gland disorder is denied.  


REMAND

The Veteran also seeks service connection for a prostate condition, to include prostate cancer and BPH; and, he seeks service connection for ED.  

The record is absent for a diagnosis of prostate cancer; however, the VA treatment records show that he is currently treated for BPH with medication.  Because the Veteran has a current BPH disability that has been clinically diagnosed and treated; and, because he was exposed to Agent Orange in service, VA's duty to assist requires that the Veteran be afforded an examination to determine the current nature and likely etiology of his BPH.  

Similarly, while the Veteran has not been treated for his ED, he is competent to report symptoms of ED as this is the type of condition that is easily observed by the lay person.  As such, the Veteran should be afforded a VA examination to determine the current nature and likely etiology of the Veteran's ED, including, but not limited to whether it is caused by medications taken for his BPH.  

As previously noted, the Veteran's exposure to Agent Orange in service is presumed.  Although neither BPH nor ED is among the disabilities that have been associated with Agent Orange exposure in Vietnam under 38 C.F.R. § 3.309(e), the Veteran may nevertheless establish service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The record should be updated to include any additional VA treatment records in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities, including records from January 2013 to present.  All records secured should be associated with VBMS.

2.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and etiology of his BPH and ED.  The electronic record and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current BPH and/or ED, if any, was incurred during active service or is otherwise related to active service, or manifested within one year following his discharge from any period of active service, including as a result of in-service herbicide exposure, which has been presumed.

In rendering this opinion, the examiner is asked to consider and address the Veteran's contentions regarding herbicide etiology, and the examiner must be aware that service connection for disabilities other than those specifically listed in 38 C.F.R. § 3.309(e) may be established if all the evidence, including the medical evidence, establishes that the current disability is at least as likely as not related to in-service herbicide exposure.  In other words, service connection on a direct basis is not precluded simply because the claimed disability has not been definitively associated with herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The examiner should also opine as to whether the Veteran's ED, if diagnosed, is as likely as not related to his BPH, medications taken for his BPH, in-service herbicide exposure or some other condition.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure compliance with the directives of this remand.  If this report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, perform any additional development deemed necessary, and then readjudicate the Veteran's claims.  If any of his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


